I cannot think that, when "Henry Ford and Edsel Ford agreed [on November 21, 1921] that they would purchase the Lincoln Motor Company at the receiver's sale, and would also provide money for paying creditors and stockholders in full," they did not bind plaintiff and that their agreement is contrary to public policy. If the contract had been made in open court or presented to the court for approval, it would not have been against public policy nor should it be when made out of court. In either case no one would lose any money and no one would be prejudiced.
My difficulty in the case is the somewhat uncertain proof as to the measure of damages. I cannot agree that from this record appellee is not entitled to recover something.
Mr. Justice MAXEY concurred in this dissent.